DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species M1, claims 1-7 in the reply filed on 3/3/2021 is acknowledged.
Claim Status
Claims 1-15 are pending.
Claims 8-15 are withdrawn, non-elected without traverse.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" filed on 11/30/2018 with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 11/30/2018, have been fully considered, but the amended claim 1 does not overcome the prior arts, see detail rejections in the following section.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation "… to activate magnesium dopants in the p-type layer".  There is insufficient antecedent basis for “the p-type layer” in the the Ill-nitride p-type layer" according to the preceding limitations.
Regarding claim 2-7, they are rejected under 112(b) due to their dependencies on claim 1. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi Komada, (US 2008/0217646 A1, hereinafter Komada46) in view of Satoshi Komada, (US 2008/0116476 A1, hereinafter Komada76).
Regarding claim 1, Komada46 discloses a method for forming a light emitting diode (LED) (LED in Fig. 2 using MOCVD described in [0061-0062]), the method comprising:
epitaxially growing a III-nitride n-type layer (n-type GaN layer 104/103, MOCVD is epitaxial growth method) over a growth substrate (101); 
epitaxially growing an active layer (light emitting layer MQW 105) over the Ill-nitride n-type layer (104/103); 
epitaxially growing a Ill-nitride p-type layer (p-type GaN 107) over the active layer (105) in the presence of hydrogen and magnesium (hydrogen and Mg described in [0068]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Komada’s Fig. 2, annotated.

	Komada46 does not expressly disclose annealing at least the III-nitride p-type layer (107) in situ to activate magnesium dopants in the III-nitride p-type layer (106); and ceasing the anneal.
However, in the same LED device field of endeavor, Komada76 discloses grow a LED device in Fig. 1, after forming a p-type clad layer 6, a p-type GaN contact layer 7 is formed and then a substrate temperature is lowered to 700 °C to anneal the p-type GaN contact layer 7 in the reaction chamber to activate the Mg as the p-type impurity described in [0042-0043].  The annealing is ceased when start forming another layer.
It would be obvious to one of ordinary skill in the art at the time the invention was filed to implement Komada76’s annealing p-type contact layer to activated the Mg dopant. 

Allowable Subject Matter
Claims 2-7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims and resolve the 112(b) issues.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 2, Komada46 modified by Komada76 discloses the method of claim 1, further comprising: epitaxially forming a first portion of a III-nitride tunnel junction n-type layer (Komada46’s n-type tunnel junction layer 109) over the Ill-nitride p-type layer (Komada46’s 107) to form a tunnel junction light emitting diode (Komada46’s LED in Fig. 2);
Illuminating (US 2017/0032974 A1 to Armour discloses: a MOCVD with UV light 106 for an epitaxial growth system in Fig. 1) a surface of the first portion of a III-nitride tunnel junction n-type layer (Komada46’s n-type tunnel junction layer 109) with light having a photon energy higher than the III-nitride p-type layer (Komada46’s 107)'s band gap energy during growth (Armour discloses: semiconductor layers (such as III-V compound materials as described in [0028]) growth step 312 and UV light applying step 314 having energy level above the bandgap of the material being deposited described in [0008] to the semiconductor layers. And the UV-light intensity can be modified to dissociated defects not only in a top layer semiconductor layer, but in the top several semiconductor layers);
Komada46 modified by (Komada76 and Armour) does not teach “epitaxially forming a remainder of the III-nitride tunnel junction n-type layer absent light illumination during growth” as recited in Claim 2, in combination with the remaining features of Claim 2 and base claim 1. 
Therefore, the claim 2 is allowed. 
Regarding claim 3-7, as this inherit the allowable subject matter from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/FARUN LU/Primary Examiner, Art Unit 2898